Citation Nr: 1802004	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  16-17 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a burn scar of the right forearm.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1962 to November 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, NY.  The Board remanded the claim in May 2017.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c)(2017).  38 U.S.C. § 7107 (a)(2) (2012).


FINDING OF FACT

The Veteran's burn scar of the right forearm is painful, but is not deep or nonlinear, and does not measure an area of 144 square inches or greater.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a burn scar of the right forearm have not been met.  38 U.S.C. § 1155, 5103, 5107(2012); 38 C.F.R. § 3.102, 3.159, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7801 concerns deep and nonlinear scars.  A 10 percent evaluation is warranted for a deep and nonlinear scar that encompasses an area or areas of at least 6 square inches but less than 12 square inches. 

Diagnostic Code 7802 concerns scars that are superficial and nonlinear.  A 10 percent rating is warranted for a superficial and nonlinear scar that involves an area or areas of 144 square inches or greater. 

Diagnostic Code 7804 provides for a 10 percent evaluation for a scar that is unstable or painful.  One or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.

Diagnostic Code 7805 instructs the rater to evaluate any other disabling effects not considered under Diagnostic Codes 7800-7804 under an appropriate code.

In this case, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right forearm scar.  Specifically, the November 2015 and July 2017 VA examinations did not demonstrate  the presence of a deep or nonlinear scar.  The scar was shown to be superficial.  The scar also measured less than 144 square inches.  Thus, under the rating criteria for skin disabilities, an increased rating is not warranted.  While the Veteran reported a feeling of pain at the scar site when the skin was stretched, he is currently in receipt of a 10 percent rating for a painful scar pursuant to DC 7804.

The Board notes that on both VA examinations, the Veteran reported that he fractured his right elbow while in service at the same time that he suffered his right forearm burn.  He reported that he was severely limited in his ability to use his right arm due to the burn and fracture.  In light of the Veteran's report of an elbow fracture, the VA examiners noted functional loss of the right arm based upon limitation of motion.  

In the February 1972 rating decision which granted service connection for the right forearm scar, the Veteran's complaints of arm pain other than due to the scar were also noted; however, the grant of service connection was specifically limited to the scar.  

The Board also notes that service treatment records are silent for any indication that the Veteran fractured his right arm, or otherwise injured his right arm, at the time that he was burned.  While he reported in 2015 that his right arm was placed in a cast in service following a 3rd degree burn and fracture, the service treatment records directly contradict these contentions.  Rather, they show that he suffered a 2nd degree burn to the right arm, with no residual right arm or elbow injury noted.  Because of this contradiction, the Board cannot place credible weight on the Veteran's statements to the VA examiners, or on the findings made by the VA examiners' that were based solely on the Veteran's factually inconsistent statements.  

In this case, both VA examiners' confirmed that the Veteran's right forearm scar is located below the elbow, on the palm side of the forearm.  The scar is thus not located on or near the elbow.  When considering the VA examination findings as they pertain solely to the scar, aside from those pertaining to the nonservice-connected right elbow disability, the Board finds that an increased rating for a right forearm scar is not warranted.

ORDER

A rating in excess of 10 percent for a right forearm scar is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


